Citation Nr: 1636255	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals from a traumatic brain injury (TBI).

2.  Entitlement to an increased rating for a lumbar spine disability.

3.  Proposed reduction of the disability rating for residuals from prostate cancer from 100 percent to 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1966 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The issue of entitlement an effective date earlier than November 25, 2008, for grant of a total disability rating due to individual unemployability (TDIU) has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the increased rating claims for a TBI and lumbar spine disability, at his Board hearing, the Veteran testified that these disabilities have worsened since his last VA examinations in October 2009, thereby triggering the duty to provide contemporaneous examinations to evaluate the current nature and severity of the Veteran's TBI and lumbar spine disability.

It is noted that during the Veteran's hearing it was noted that the Veteran's back rating had been decreased from 40 percent to 20 percent in 2010, but because that decision is within the time period of the appeal, the rating for the entirety of the appeal period is for consideration here.

On September 30, 2011, the RO proposed to reduce the Veteran's disability rating for residuals from prostate cancer from 100 percent to 20 percent.   The Veteran filed his Notice of Disagreement on January 5, 2012, regarding the September 2011 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected TBI.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.

3.  Adjudicate the issue of a proposed reduction of the disability rating for residuals from prostate cancer; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

